UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7115


MICHAEL JOHN MCKAY,

                      Petitioner – Appellant,

          v.

JERRAULD C. JONES, Honorable Judge, Norfolk Circuit Court,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (No. 1:13-cv-00649-JCC-JFA)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael John McKay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael John McKay appeals the district court’s order

denying his petition for a writ of mandamus.                        We have reviewed

the record and find no reversible error.                      Accordingly, although

we   grant     leave    to    proceed    in       forma    pauperis,    we      affirm   the

denial of relief for the reasons stated by the district court.

McKay    v.    Jones,    No.       1:13-cv-00649-JCC-JFA          (E.D.    Va.    July   3,

2013).        We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented     in     the    materials

before   this     court      and    argument       would    not   aid   the     decisional

process.



                                                                                  AFFIRMED




                                              2